McFARLAND, J.
I dissent. I do not think that the action of a court in settling an administrator’s account was intended to be included in the provisions of section 939 about an appeal from “a final judgment in an action or special proceeding.” It is simply a probate order, and an appeal from it is specifically provided for in subdivision 3 of section 963. And, in my opinion, if an appeal be taken from such an order within the sixty days after the order has been entered, as provided in section 1715, the sufficiency of the evidence to sustain the decision may be considered.